Citation Nr: 0800753	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and May 2002 RO rating 
decisions of the Newark, New Jersey Regional Office (RO).  
The August 1999 RO decision denied service connection for 
diabetes mellitus.  

The May 2002 RO decision granted the veteran's claim for a 
total disability rating based on individual unemployability 
(TDIU rating), effective November 7, 1996.  In July 2004, the 
Board remanded this appeal to schedule the veteran for a 
Travel Board hearing at the RO.  In September 2004, the 
veteran testified at a Travel Board hearing at the RO.  

In a February 2005 decision, the Board granted an earlier 
effective date of August 27, 1993, for the award of a TDIU 
rating.  The Board remanded the remaining issue of 
entitlement to service connection for diabetes mellitus for 
further development.  The case was subsequently transferred 
to the New York, New York Regional Office (RO).  


FINDINGS OF FACT

The veteran's current diabetes mellitus was not present 
during service or for many years thereafter, and was not 
caused by any incident of service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in March 2001 and March 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
The case was last readjudicated in April 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; records from 
the Social Security Administration (SSA), articles submitted 
by the veteran, lay statements, and hearing testimony.  

The Board notes that subsequent to the April 2006 
supplemental statement of the case as to the issue on appeal, 
additional VA treatment records were obtained and were 
discussed pursuant to an August 2007 RO rating decision as to 
other issues.  The Board observes that such evidence is not 
pertinent to the veteran's claim for service connection for 
diabetes mellitus.  Although some of the additional VA 
treatment records included additional diagnoses of diabetes 
mellitus, none of the evidence relates to or has a bearing on 
the veteran's claim for service connection as it does did not 
indicate any relationship between his diabetes mellitus and 
his period of service.  Thus, the Board may proceed with 
adjudication of this case.  See 38 C.F.R. § 20.1304; See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony; service medical records; post-service private and 
VA treatment records; VA examination reports; SSA records; 
articles submitted by the veteran; and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
diabetes mellitus, will be presumed to have been incurred in 
service if they are manifest to a compensable degree within 
the first year following active service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran had active service from July 1952 to May 1954.  
His service medical records do not show complaints, findings, 
or diagnoses of diabetes mellitus or of any elevated blood 
sugar readings.  The May 1954 separation examination report 
included a notation that the veteran's endocrine system was 
normal.  It was also reported that his urinalysis was 
negative for sugar.  

There is no evidence of diabetes mellitus in the year after 
the veteran's period of service, for many years later.  In 
fact, the first post-service evidence of record of elevated 
blood sugar readings or possible diabetes mellitus is in 
March 1992, and the first actual diagnosis of diabetes 
mellitus of record is in June 1996, decades after the 
veteran's period of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

An April 1959 VA general medical examination report did not 
refer to diabetes mellitus.  

An April 1987 private treatment entry, apparently from Ortho, 
Neuro, & Rehab, Assoc., PA, included a notation that the 
veteran was negative for diabetes.  A June 1988 entry from 
such facility also included a notation that the veteran was 
negative for diabetes.  

A March 1992 VA general medical examination report noted that 
the veteran had no history of diabetes.  The diagnoses 
included a notation that the veteran's blood sugar was 136, 
that such was a non-fasting specimen, and that, therefore, it 
was of unknown significance.  Diabetes mellitus was not 
specifically diagnosed.  

A June 1996 VA psychiatric examination report noted that the 
veteran was being treated for diabetes with an oral 
hypoglycemic.  The diagnoses included a reference to 
diabetes.  A May 1997 VA psychiatric examination report 
indicated that the veteran's medical history included 
diabetes.  The diagnoses also included a reference to 
diabetes.  

A January 1998 private treatment entry from US Healthcare 
noted that the veteran had non-insulin dependent diabetes 
mellitus for four to five years.  

A November 1998 VA treatment entry related a diagnosis of 
non-insulin dependent diabetes mellitus.  

Subsequent private and VA treatment records show that the 
veteran was treated for disorders including diabetes mellitus 
on numerous occasions.  For example, a March 2006 VA 
treatment report related diagnoses including non-insulin 
dependent diabetes mellitus.  

The Board observes that the medical records do not suggest 
that the veteran's current diabetes mellitus is related to 
his period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the veteran's current diabetes mellitus began 
many years after his period of service, without any 
relationship to any incident of service.  

The veteran has alleged in statements and in his testimony 
that his current diabetes mellitus had its onset during his 
period of service.  However, the veteran, as a layperson, is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's diabetes mellitus began many years after his period 
of service and was not caused by any incident of service.  
This condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for diabetes mellitus, must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


